Exhibit 10.1

 



CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Separation Agreement”) is
made by and between Sucampo Pharmaceuticals, Inc., (“SPI”) and Andrew Smith
(“Employee”).

 

WHEREAS, Employee and SPI are parties to the Amended and Restated Executive
Employment Agreement attached as Exhibit 1 to this Separation Agreement
(“Employment Agreement”);

 

WHEREAS, Employee and SPI intend to settle any and all claims that Employee may
have against the Company as a result of any act, occurrence, decision, event or
omission occurring at any time prior to the signing of this Agreement,
including, but not limited to, any matter or fact arising out of Employee’s
employment with SPI, compensation during Employee’s employment, the termination
of Employee’s employment, or the events giving rise to the Employment Agreement
or this Agreement;

 

WHEREAS, the parties have had extensive negotiations concerning the terms and
conditions of Employee’s separation from SPI, and they have agreed upon such
terms and conditions as set forth in this Separation Agreement;

 

NOW, THEREFORE, in consideration of the payments and benefits, obligations and
covenants all contained herein, the parties agree as follows:

 

1.End of Employment.



 

a.                   The parties hereby mutually agree to terminate Employee’s
employment from SPI and all positions and offices held in any of SPI’s
subsidiaries effective on May 17, 2017 (the “Separation Date”). Further,
Employee hereby resigns from his position as Director of Sucampo Pharma Europe
Ltd. as of the date Employee signs this Separation Agreement.

 

b.                  As a condition for receiving the consideration set forth in
this Separation Agreement, Employee agrees to continue performing services for
SPI until the Separation Date. Between March 20, 2017 and the Separation Date
(the “Transition Period”), Employee shall be relieved of specific day-to-day
duties, and shall complete the transition of matters with which Employee is
familiar or for which he was responsible, make himself reasonably available to
SPI or its representatives to answer questions, provide information and
otherwise assist in matters with which Employee has been involved or has
relevant information or experience, and provide such services and special
assignments within the scope of his current employment as may be reasonably
requested by SPI’s Chief Executive Officer or his designee (collectively, the
“Transition Services”). During the Transition Period, Employee is not authorized
to report to work at any SPI worksite, or take any action on behalf of SPI,
unless specifically authorized in writing by SPI’s Chief Executive Officer or
his designee.

 


 



2.Consideration.

 

a.                   In consideration for Employee signing this Separation
Agreement without revocation, and complying with its terms, SPI shall continue
to retain Employee on SPI’s payroll until the Separation Date at Employee’s
current rate of pay.

 

b.                  If Employee performs the Transition Services in a
professional manner, and on the Separation Date executes—then subsequently does
not revoke—the General Release attached as Exhibit 2 (“Final Release”), SPI
shall pay Employee the separation benefits as set forth on Exhibit 3 within five
(5) business days from the date on which the right to revoke such General
Release has expired.

 

c.                   Employee understands and agrees that Employee would not
receive the monies and/or benefits specified in this Section 2, except for
Employee’s execution of this Separation Agreement, the fulfillment of the
promises contained herein, and the execution without revocation of the Final
Release.

 

3.General Release, Claims Not Released and Related Provisions.

 

a.                   General Release of All Claims. Employee knowingly and
voluntarily releases and forever discharges SPI, its parent, affiliates,
subsidiaries, joint ventures, holding companies, divisions, predecessors,
successors and assigns (collectively, “the Company”), and their current and
former employees, attorneys, officers, directors, board committee members,
shareholders, and agents thereof, both individually and in their business
capacities, and their insurers, employee benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Separation Agreement as “Releasees”), of and from any and all
claims, known and unknown, asserted or unasserted, which the Employee has or may
have against Releasees as of the date of execution of this Agreement, including,
but not limited to, any alleged violation of:

 

§Title VII of the Civil Rights Act of 1964;

§Sections 1981 through 1988 of Title 42 of the United States Code;

§The Employee Retirement Income Security Act of 1974 ("ERISA") (as modified
below);

§The Immigration Reform and Control Act;

§The Americans with Disabilities Act of 1990;

§The Age Discrimination in Employment Act of 1967 (“ADEA”);

§The Worker Adjustment and Retraining Notification Act;

§The Fair Credit Reporting Act;

§The Family and Medical Leave Act;


 

§The Equal Pay Act;

§The Genetic Information Nondiscrimination Act of 2008;

§All Maryland laws including:

§Maryland Human Relations Act – Md. State Government Code Ann. § 20-101 et seq.,
any regulations thereunder, and any human rights law of any Maryland county or
municipality;

§Maryland Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers’ Compensation Claim – Md. Labor & Employment Code § 9-1105;

§Maryland Equal Pay Law – Md. Labor & Employment Code § 3-301 et seq.;

§Maryland Adoption Leave Law – Md. Labor & Employment Code §§ 3-801 and 3- 802;

§Maryland Medical Information Bias Law – Md. Labor & Employment Code § 5- 604;

§Maryland Volunteer/Civil Air Patrol Law – Md. Labor & Employment Code § 3- 703;

§Maryland Military Leave Law – Md. Public Safety Code § 13-705;

§Maryland law protecting witnesses, jurors and victims who attend court
proceedings – Md. Courts and Judicial Proceedings Code §§ 8-105, 9-205;

§Maryland Day of Rest Law – Md. Labor & Employment Code § 3-704;

§Maryland Lie Detector Law – Md. Labor & Employment Code § 3-702;

§Maryland Workplace Fraud Act, Md. Labor & Employment Code § 3-901 et seq.;

§Maryland Job Applicant Fairness Act – Md. Labor & Employment Code § 3-711,
effective October 1, 2011;

§Maryland Wage and Hour Laws – Md. Labor & Employment Code §§ 3-401 et seq. and
3-501 et seq.;

§Maryland Occupational Safety & Health Act, as amended – Md. Labor & Employment
Code § 5-101 et seq.;

§Maryland Flexible Leave Act;

§Maryland Pay Disparity Act;

§any other statutory claims;

§any other federal, state or local law, rule, regulation, or ordinance;

§any public policy, contract, tort, or common law; or

§any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.




 

Subject to the limitations below, Employee agrees not to institute a lawsuit
against any Releasee alleging any claim that Employee is releasing in this
Separation Agreement. Employee agrees that, if Employee challenges the validity
of this Separation Agreement, Employee shall return to SPI all the consideration
Employee received from SPI under this Separation Agreement.

 

a.                   Claims Not Released. Employee is not waiving any rights
Employee may have to: (a) Employee’s own vested accrued employee benefits under
any SPI health, welfare, retirement benefit, or stock plans as of the Separation
Date; (b) benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (c) pursue claims which
by law cannot be waived by signing this Separation Agreement; (d) enforce this
Separation Agreement; (e) challenge the validity of this Separation Agreement;
and/or (f) seek indemnification, advancement, contribution or defense by SPI
under SPI’s D&O liability coverage, bylaws and/or Delaware law.

 

b.                  Governmental Agencies. Nothing in this Separation Agreement
prohibits or prevents Employee from filing a charge with or participating,
testifying, or assisting in any investigation, hearing, whistleblower proceeding
or other proceeding before any federal, state, or local government agency (e.g.
EEOC, NLRB, SEC., etc.), nor does anything in this Separation Agreement
preclude, prohibit, or otherwise limit, in any way, Employee’s rights and
abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.
However, to the maximum extent permitted by law, Employee agrees that if such an
administrative claim is made, Employee shall not be entitled to recover any
individual monetary relief or other individual remedies.

 

c.                   Collective/Class Action Waiver. If any claim is not subject
to release, to the extent permitted by law, Employee waives any right or ability
to be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on such a claim in which SPI or any other Releasee identified in this
Separation Agreement is a party.

 

4.Acknowledgments and Affirmations.

 

Employee acknowledges and affirms that:

 

a.                   Employee has not filed, caused to be filed, or presently is
a party to any claim against the Company;

 

b.                  Employee has been paid and/or has received all compensation,
wages, bonuses, commissions, and/or benefits which are due and payable as of the
date Employee signs this Separation Agreement;

 



c.                   Employee has been granted any leave to which Employee was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws;

 


 

d.                   Employee has no known workplace injuries or occupational
diseases;

 

e.                   Employee has not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud;

 

f.                    All of the Company’s decisions regarding Employee's pay
and benefits through the date of Employee's execution of this Separation
Agreement were not discriminatory based on age, disability, race, color, sex,
religion, national origin or any other classification protected by law; and that
Employee has not divulged any of the Company’s proprietary or confidential
information of the Company and shall continue to maintain the confidentiality of
such information consistent with the Company’s policies and Employee’s
agreement(s) with SPI and/or common law, including the terms of the Employment
Agreement, which is incorporated by reference and remains in effect.

 

5.Limited Disclosure and Return of Property.

 

a.                   Except as required or permitted by this Section 6, Employee
shall not disclose any information regarding the negotiation, existence or terms
of this Separation Agreement.

 

b.                  Employee may disclose information regarding the negotiation,
existence or terms of this Separation Agreement, to Employee’s immediate family
members, tax and financial advisors, an attorney with whom Employee chooses to
consult regarding Employee’s consideration of this Separation Agreement and/or
to any federal, state, or local government agency.

 

c.                   From February 27, 2017 until March 17, 2018, Employee shall
provide a copy of Exhibit 4 of this Separation Agreement to any prospective
employer prior to accepting employment with that prospective employer.

 

d.                  Employee affirms that, as of the Separation Date, Employee
will have returned all of the Company’s property in Employee’s possession or
control. Employee also affirms that Employee is in possession of all of
Employee’s property that Employee had at SPI's premises and that SPI is not in
possession of any of Employee’s property.

 

6.Communications.

 

a.                Non-Disparagement. Employee agrees not to defame or
maliciously disparage the Company in any manner whatsoever, except as may be
specifically protected or required by law. Promptly following the Separation
Date, the Company shall direct in writing its senior executives and members of
its board of directors not to defame or maliciously disparage Employee in any
manner whatsoever, except as may be specifically protected or required by law.

 

 


 



b.       References. Any inquiries for employment references or any other
inquiries regarding Employee’s employment with the Company shall be directed to
either Max Donley, Executive Vice President, Global Human Resources or Peter
Greenleaf, Chief Executive Officer. If Mr. Donley or Mr. Greenleaf are contacted
by third parties concerning Employee’s employment, they shall be limited to the
sum and substance of the information contained in Exhibit 5 of this Separation
Agreement. If both Mr. Donley and Mr. Greenleaf are no longer with the Company,
the parties will agree to another representative specifically to be contacted.

 

7.                  Restrictive Covenants. The parties hereby agree that any
restrictive covenant relating to non-solicitation and non-competition to which
Employee is subject, including those contained in Section E of the Employment
Agreement and any restrictions contained in Employee’s equity incentive award
agreements, shall cease to apply on March 20, 2018.

 

8.                  Governing Law and Arbitration. This Separation Agreement
shall be governed and conformed in accordance with Maryland law without regard
to Maryland’s conflict of laws provision. Any controversy, claim, or breach
arising out of or relating to this Separation Agreement shall be arbitrated in
the State of Maryland in accordance with the rules of the American Arbitration
Association for employment disputes. SPI shall pay the case initiation fee for
any such arbitration. The arbitrator shall have the authority to award
attorneys’ fees and costs incurred to the prevailing party. Should any provision
of this Separation Agreement be declared illegal or unenforceable by any court
of competent jurisdiction and cannot be modified to be enforceable, excluding
the general release language, such provision shall immediately become null and
void, leaving the remainder of this Separation Agreement in full force and
effect.

 

9.                  Employee’s Cooperation.

 

a.                 As long as there is no conflict between Employee’s legal
interests and those of the Company, Employee agrees that Employee shall
reasonably cooperate with and serve in any capacity requested by the Company in
any investigation and/or threatened or pending litigation (now or in the future)
in which the Company is a party, and regarding which Employee, by virtue of
Employee’s employment with the Company, has knowledge or information relevant to
said investigation or litigation, including, but not limited to: (a) meeting
with representatives of the Company at mutually acceptable times, and for
reasonable amounts of time, to prepare for testimony and to provide truthful
information regarding Employee’s knowledge; (b) acting as the Company’s
representative; and (c) providing, in any jurisdiction in which the Company
requests, truthful information or testimony relevant to the investigation or
litigation. The Company’s request for reasonable cooperation shall take into
consideration Employee’s personal and business commitments and the amount of
notice provided to Employee by the Company. The Company agrees to reimburse
Employee for Employee’s reasonable expenses incurred to comply with this Section
8.

 


 



b.                  Employee also agrees to cooperate with the Company and its
counsel in connection with any matters relating to the Company in which Employee
has been compelled, by subpoena or other compulsory, to testify or produce
documents. To the extent permitted by law, Employee shall provide notice to the
Company within 72 hours of receiving such notice and agrees to (A) meet with the
Company’s representatives and attorneys (B) provide the attorneys with any
documents requested, and (C) prepare for any appearance with the Company’s
attorneys.

 

c.                   Employee, at Employee’s own expense, may retain Employee’s
own counsel, in lieu of or in addition to, the Company’s counsel.

 

d.                  Failure to comply with the terms of this Section 8 shall
constitute a material breach of this Separation Agreement.

 

10.              Nonadmission of Wrongdoing. The Parties agree that neither this
Separation Agreement nor the furnishing of the consideration for this Separation
Agreement shall be deemed or construed at any time for any purpose as an
admission by Releasees of wrongdoing or evidence of any liability or unlawful
conduct of any kind.

 

11.              Assignment; Successors. SPI shall have the right to assign this
Separation Agreement and to delegate all rights, duties and obligations
hereunder to any entity that controls the Company, that the Company controls or
that may be the result of the merger, consolidation, acquisition or
reorganization of the Company and another entity; provided, the Company shall
require any successor entity (whether as a result of a merger, consolidation,
acquisition or reorganization) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Separation Agreement in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place.

 

12.              Amendment. This Separation Agreement may not be modified,
altered or changed except in writing and signed by both parties wherein specific
reference is made to this Separation Agreement.

 

13.              Entire Agreement. This Separation Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties, except for the Employment
Agreement, which is incorporated by reference and remains in effect, as amended
herein, until the Separation Date. Employee acknowledges that Employee has not
relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to accept this Separation
Agreement, except for those set forth in this Separation Agreement.

 


 



EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT. EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EMPLOYEE’S SIGNING OF THIS AGREEMENT.

 

EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT. ANY REVOCATION WITHIN THIS
PERIOD MUST BE SUBMITTED, IN WRITING, TO MAX DONLEY, EVP, GLOBAL HR, IT AND
STRATEGY, AT 805 KING FARM BLVD., SUITE 550, ROCKVILLE, MD 20850, AND STATE, "I
HEREBY REVOKE OUR AGREEMENT." THE REVOCATION MUST BE PERSONALLY DELIVERED TO MAX
DONLEY OR HIS DESIGNEE, OR MAILED TO MAX DONLEY AND POSTMARKED WITHIN SEVEN (7)
CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGREEMENT.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO TWENTY-ONE
CALENDAR DAY CONSIDERATION PERIOD.

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE TERMS OF THIS
AGREEMENT. EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL KNOWN AND UNKNOWN
CLAIMS (AS ALLOWED BY LAW) WHICH HE MAY HAVE AGAINST RELEASEES, INCLUDING CLAIMS
PURSUANT TO THE AGE DISCRIMINATION IN EMPLOYMENT ACT.

 

The Parties knowingly and voluntarily sign this Separation Agreement as set
forth below:

 

 

      Sucampo Pharmaceuticals, Inc.           By: /s/ Andrew Smith   By: /s/ Max
Donley   Andrew Smith     Max Donley         EVP, Global HR, IT & Strategy      
              Date: March 17, 2017   Date: March 27, 2017



 



 



 

 




 

EXHIBIT 2

 

GENERAL RELEASE

(“Release”)

 

 

1.      General Release, Claims Not Released and Related Provisions.

 

Sucampo Pharmaceuticals, Inc. (“SPI”) and Andrew Smith (“Employee”) agree that
as a condition to and in consideration of the separation benefits payable by SPI
to Employee pursuant to the Employee’s signed Confidential Separation Agreement
and General Release (“Separation Agreement”):

 

a.                   General Release of All Claims. Employee knowingly and
voluntarily releases and forever discharges SPI, its parent, affiliates,
subsidiaries, joint ventures, holding companies, divisions, predecessors,
successors and assigns (collectively, “the Company”), and their current and
former employees, attorneys, officers, directors, board committee members,
shareholders, and agents thereof, both individually and in their business
capacities, and their insurers, employee benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releasees as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:

 

§Title VII of the Civil Rights Act of 1964;

§Sections 1981 through 1988 of Title 42 of the United States Code;

§The Employee Retirement Income Security Act of 1974 ("ERISA") (as modified
below);

§The Immigration Reform and Control Act;

§The Americans with Disabilities Act of 1990;

§The Age Discrimination in Employment Act of 1967 (“ADEA”);

§The Worker Adjustment and Retraining Notification Act;

§The Fair Credit Reporting Act;

§The Family and Medical Leave Act;

§The Equal Pay Act;

§The Genetic Information Nondiscrimination Act of 2008;

§All Maryland laws including:

§Maryland Human Relations Act – Md. State Government Code Ann. § 20-101 et seq.,
any regulations thereunder, and any human rights law of any Maryland county or
municipality;

§Maryland Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers’ Compensation Claim – Md. Labor & Employment Code § 9-1105;


 

§Maryland Equal Pay Law – Md. Labor & Employment Code § 3-301 et seq.;

§Maryland Adoption Leave Law – Md. Labor & Employment Code §§ 3-801 and 3- 802;

§Maryland Medical Information Bias Law – Md. Labor & Employment Code § 5- 604;

§Maryland Volunteer/Civil Air Patrol Law – Md. Labor & Employment Code § 3- 703;

§Maryland Military Leave Law – Md. Public Safety Code § 13-705;

§Maryland law protecting witnesses, jurors and victims who attend court
proceedings – Md. Courts and Judicial Proceedings Code §§ 8-105, 9-205;

§Maryland Day of Rest Law – Md. Labor & Employment Code § 3-704;

§Maryland Lie Detector Law – Md. Labor & Employment Code § 3-702;

§Maryland Workplace Fraud Act, Md. Labor & Employment Code § 3-901 et seq.;

§Maryland Job Applicant Fairness Act – Md. Labor & Employment Code § 3-711,
effective October 1, 2011;

§Maryland Wage and Hour Laws – Md. Labor & Employment Code §§ 3-401 et seq. and
3-501 et seq.;

§Maryland Occupational Safety & Health Act, as amended – Md. Labor & Employment
Code § 5-101 et seq.;

§Maryland Flexible Leave Act;

§Maryland Pay Disparity Act;

§any other statutory claims;

§any other federal, state or local law, rule, regulation, or ordinance;

§any public policy, contract, tort, or common law; or

§any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.

 

Subject to the limitations below, Employee agrees not to institute a lawsuit
against any Releasee alleging any claim that Employee is releasing in this
Agreement. Employee agrees that, if Employee challenges the validity of this
Agreement, Employee shall return to SPI all the consideration Employee received
from SPI under this Agreement.

 

b.                   Claims Not Released. Employee is not waiving any rights
Employee may have to: (a) Employee’s own vested accrued employee benefits under
any SPI health, welfare, retirement benefit or stock plans as of the Separation
Date; (b) benefits and/or the right to seek benefits under applicable workers’
compensation and/or unemployment compensation statutes; (c) pursue claims which
by law cannot be waived by signing this Agreement; (d) enforce this Agreement;
(e) challenge the validity of this Agreement; and/or (f) seek indemnification,
advancement, contribution or defense by SPI under SPI’s D&O liability coverage,
bylaws and/or Delaware law.

 


 



c.                   Governmental Agencies. Nothing in this Agreement prohibits
or prevents Employee from filing a charge with or participating, testifying, or
assisting in any investigation, hearing, whistleblower proceeding or other
proceeding before any federal, state, or local government agency (e.g. EEOC,
NLRB, SEC., etc.), nor does anything in this Agreement preclude, prohibit, or
otherwise limit, in any way, Employee’s rights and abilities to contact,
communicate with, report matters to, or otherwise participate in any
whistleblower program administered by any such agencies. However, to the maximum
extent permitted by law, Employee agrees that if such an administrative claim is
made, Employee shall not be entitled to recover any individual monetary relief
or other individual remedies.

 

d.                  Collective/Class Action Waiver. If any claim is not subject
to release, to the extent permitted by law, Employee waives any right or ability
to be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on such a claim in which SPI or any other Releasee identified in this
Agreement is a party.

 

2.Acknowledgments and Affirmations.

 

Employee acknowledges and affirms that:

 

a.                   Employee has not filed, caused to be filed, or presently is
a party to any claim against the Company;

 

b.                  Employee has been paid and/or has received all compensation,
wages, bonuses, commissions, and/or benefits which are due and payable as of the
date Employee signs this Agreement;

 

c.                   Employee has been granted any leave to which Employee was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws;

 

d.                   Employee has no known workplace injuries or occupational
diseases;

 

e.                   Employee has not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud;

 

f.                   All of the Company’s decisions regarding Employee's pay and
benefits through the date of Employee's execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law; and that

 

g.                  Employee has not divulged any of the Company’s proprietary
or confidential information of the Company and shall continue to maintain the
confidentiality of such information consistent with the Company’s policies and
Employee’s agreement(s) with SPI and/or common law, including the terms of the
Employment Agreement, which is incorporated by reference and remains in effect.

 


 



3.      Governing Law and Arbitration. This Release shall be governed and
conformed in accordance with Maryland law without regard to Maryland’s conflict
of laws provision. Any controversy, claim, or breach arising out of or relating
to this Release shall be arbitrated in the State of Maryland in accordance with
the rules of the American Arbitration Association for employment disputes. SPI
shall pay the case initiation fee for any such arbitration. The arbitrator shall
have the authority to award attorneys’ fees and costs incurred to the prevailing
party. Should any provision of this Release be declared illegal or unenforceable
by any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Release in full force and effect.

 

4.      Nonadmission of Wrongdoing. The Parties agree that neither this Release
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by Releasees of wrongdoing
or evidence of any liability or unlawful conduct of any kind.

 

5.      Assignment. SPI shall have the right to assign this Release and to
delegate all rights, duties and obligations hereunder to any entity that
controls the Company, that the Company controls or that may be the result of the
merger, consolidation, acquisition or reorganization of the Company and another
entity; provided, the Company shall require any successor entity (whether as a
result of a merger, consolidation, acquisition or reorganization) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Separation Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place..

 

6.      Amendment. This Release may not be modified, altered or changed except
in writing and signed by both parties wherein specific reference is made to this
Release.

 

7.      Entire Agreement. This Release sets forth the entire agreement between
the parties hereto, and fully supersedes any prior agreements or understandings
between the parties, except for Employee’s signed Employment Agreement (as
amended) and Employee’s signed Separation Agreement, both of which are
incorporated by reference and remain in full force and effect. Employee
acknowledges that Employee has not relied on any representations, promises, or
agreements of any kind made to Employee in connection with Employee’s decision
to execute this Release, except for those set forth in this Release and the
Separation Agreement.

 

EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS RELEASE. EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EMPLOYEE’S SIGNING OF THIS RELEASE.

 


 



EMPLOYEE MAY REVOKE THIS RELEASE WITH RESPECT TO CLAIMS UNDER TO THE AGE
DISCRIMINATION IN EMPLOYMENT ACT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS RELEASE. ANY REVOCATION WITHIN THIS PERIOD
MUST BE SUBMITTED, IN WRITING, TO MAX DONLEY, EVP, GLOBAL HR, IT AND STRATEGY,
AT 805 KING FARM BLVD., SUITE 550, ROCKVILLE, MD 20850, AND STATE, "I HEREBY
REVOKE MY WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT." THE
REVOCATION MUST BE PERSONALLY DELIVERED TO MAX DONLEY OR HIS DESIGNEE, OR MAILED
TO MAX DONLEY AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS
THIS RELEASE. THE PARTIES AGREE THAT THE CONSIDERATION IN SECTION 4 OF THE
SEPARATION AGREEMENT IS ALLOCATED AS FOLLOWS: $150,000 TO EMPLOYEE’S WAIVER OF
ADEA CLAIMS, AND THE REMAINDER TO EMPLOYEE’S WAIVER OF OTHER CLAIMS.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO TWENTY-ONE
CALENDAR DAY CONSIDERATION PERIOD.

 

EMPLOYEE AGREES THAT EMPLOYEE HAS READ AND UNDERSTANDS THE TERMS OF THIS
RELEASE. EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST RELEASEES.

 

The Parties knowingly and voluntarily sign this Release as of the date(s) set
forth below:

 

 

      Sucampo Pharmaceuticals, Inc.           By: /s/ Andrew Smith   By: /s/ Max
Donley   Andrew Smith     Max Donley         EVP, Global HR, IT & Strategy      
              Date: March 17, 2017   Date: May 23, 2017

 

 




 

EXHIBIT 3

 

SEPARATION BENEFITS

 

 

(A)A lump sum payment of US$366,795.60, which corresponds to Employee’s current
annual base salary;

 

(B)The amount of any COBRA continuation premium payments made by Employee during
the 12-month period following the date of termination, or the period ending when
Executive becomes eligible for comparable group medical benefits coverage from
another source (whichever comes first);

 

(C)Full vesting of Employee’s unvested equity incentive awards listed in
Schedule 1. Notwithstanding any provisions to the contrary in the award
agreements or plan documents relating to such equity incentive awards, the right
to exercise any equity option shall terminate six months after the Separation
Date (to allow the Employee appropriate time to exercise as he may be prevented
from trading as a result of a mandatory trading blackout).

 

(D)Upon receipt of expense reports with sufficient backup documentation within
30 days after the expenses were incurred, SPI shall reimburse Employee for up to
US$20,000 of repatriation assistance to cover:

 

a.Direct airfare for Employee and Employee’s family (including pets, if any)
from the U.S. to Switzerland or U.K;

b.Shipment of household goods;

c.Temporary accommodations for up to three months prior to moving into permanent
quarters; and

d.Costs and fees incurred in connection with the early termination of any leases
due to Employee’s repatriation.

 

(E)Outplacement services with Challenger, Gray and Christmas as further
described in Schedule 2.

 

(F)Tax preparation and equalization, as set forth in Employee’s Assignment
Letter dated October 27, 2015, attached as Schedule 3, for the year ending
December 31, 2017 and any other year in which Employee receives foreign income
from Employer.

 

(G)An amount of US$ 16,928.38 in respect of accrued unpaid PTO (96 hours) as of
March 20, 2017.

 

